                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOE W. JEAN LOUIS,                             Case No. 18-cv-06499-HSG (PR)
                                                     Plaintiff,
                                   8
                                                                                       JUDGMENT
                                              v.
                                   9

                                  10    GOVERNOR STATE OF CALIFORNIA, et
                                        al.,
                                  11                 Defendants.
                                  12
Northern District of California
 United States District Court




                                  13        A judgment of dismissal without prejudice is entered.

                                  14        IT IS SO ORDERED AND ADJUDGED.

                                  15   Dated: 12/19/2018

                                  16

                                  17
                                                                                               HAYWOOD S. GILLIAM, JR.
                                  18                                                           United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
